Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  it is assumed to be dependent on Claim 12, not 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018233672 to Fu et al. (Fu).
Regarding Claim 12, Fu teaches an integrated circuit (IC) assembly, comprising: 
an IC die 104/105; 
a heat spreader 107; and 
a thermal interface material (TIM) stack between the IC die and the heat spreader, wherein the TIM stack further comprises: 
a first material 112/113; and 
a second material 110 between the first material and the heat spreader, the second material sintered to the heat spreader (Page 4 line 5).

Regarding Claim 13, Fu teaches the IC assembly of claim 12, wherein the first material has a first thickness, and the second material has a second thickness, less than the first thickness (see Fig. 4).

Regarding Claim 20, Fu teaches the IC assembly of 12, wherein: 
the IC die has a first surface of a first area; 
the first material has a second surface in contact with the first surface, the second surface having a second area; 
the second material is in contact with the first material, and the second material has a third surface of a third area that is no smaller than the second area; and 
the heat spreader has a fourth surface in contact with the third surface, the fourth surface having a fourth area, larger than the third area (see Figs. 2 and 3).

Regarding Claim 22, Fu teaches a computer platform comprising: 
a power supply; and 
the IC assembly of claim 12 coupled to the power supply (Fu teaches that the device may be used in memory, or logic chips, which are found in computers and inherently need a power supply to operate, to which they must be coupled in order to operate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of U.S. pat. Pub. No. 20030178720 to Rumer et al. (Rumer)
Regarding Claim 14, Fu teaches the IC assembly of claim 13, wherein: 
the first material comprises a filler 113 in a matrix 112, wherein the filler is copper, silver, or aluminum, but does not explicitly teach that the filler comprises graphite, and the matrix comprises polymer; the first thickness is at least 50 m; and the second thickness is less than 5 m.
	However, in analogous art, Rumer teaches that a matrix should be polymer and that graphite and any of copper and silver are interchangeable with graphite for the purposes of a filler in a thermal interface compound for use in IC packaging ([0020] see MPEP 2144.06).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Rumer to increase the bulk thermal conductivity of the phase change thermal interface material, as taught by Rumer in the quoted section.  Fu and Rumer do not explicitly teach a thickness of the layers, however, the thickness of each layer directly affects its thermal resistance, and is therefore a result effective variable which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 18, Fu teaches the IC assembly of claim 12, but does not explicitly teach the first material has a bulk modulus no more than 10 MPa. However, in the combination of Fu and Rumer, the material set is the same and therefore has the same characteristics (MPEP 2112.01).

Claims 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu 
Regarding Claim 15, Fu teaches the IC assembly of claim 12, wherein: 
the second material comprises an elemental metal or metal alloy (110 described as a “thin metal film”), but does not explicitly teach that the heat spreader comprises at least one of Cu, Ag, or Ni.
	Fu is silent regarding the material of heat exchanger 107. However, the person of ordinary skill is motivated to experiment with commonly used, high thermal conductivity materials to use as a heat exchanger, given Fu explicitly suggests one but is silent regarding materials. Given a finite set of materials that are commonly used in semiconductor packaging in thermal slugs, especially copper, the person of ordinary skill can arrive to the claimed material set via routine experimentation (MPEP 2143E). 

Regarding Claim 16, Fu teaches the IC assembly of claim 15, but does not explicitly teach that the second material comprises nanoparticles of the elemental metal or metal alloy. Fu teaches the first material 110 is a “thin metal film” but is silent regarding the specific material. However, Fu teaches that it should be an atomic-level continuous phase structure with the metal particles (Page 4 lines 7-10).  Therefore, it would be at least obvious for the person of ordinary skill having the benefit of Fu to try one of the listed materials for the metal particles 113 as the thin metal film 110, since bonding the same metal together will more easily form an atomic level continuous phase structure as suggested by Fu.  

Regarding Claim 17, Fu teaches the IC assembly of claim 15, wherein the second material comprises at least one of Au, Ag, In, Bi, Ga, or Sn (page 4 lines 9-10).

Regarding Claim 19, Fu teaches the IC assembly of claim 12, but does not explicitly teach that the second material comprises an elemental metal, or a metal alloy that, in a bulk state, has a bulk modulus exceeding 10 GPa.  However, as described above, it would be obvious to make the thin film and the nanoparticles from the same material. In such a situation, the material sets would be the same as those contemplated for Claim 19 and have the same characteristics (MPEP 2112.01).

Regarding Claim 21, Fu teaches the IC assembly of claim 20, wherein: 
the third area is equal to the second area; and 
the third surface is bonded to the fourth surface.
	But does not explicitly teach that the second area is smaller than the first area. However, the area between the TIM and IC directly affects the thermal resistance therebetween, and is therefore a result effective variable that the person of ordinary skill may optimize (MPEP 2144.05(II)(B)).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812